OPINIÓN CONCURRENTE EMITIDA BOR, EL
JUEZ ASOCIADO SR. WOLJP,_
Estoy conforme con el resultado, porque no creo que la mercancía fuera entregada ‘ ‘ inmediatamente, ’ ’ según rezaba el contrato. Si bien una palabra como ‘ ‘ inmediatamente’ ’ concede al vendedor cierto tiempo razonable para cumplir con el contrato, bajo los hechos de este caso el período fue de-masiado largo, según se demuestra en la opinión de la ma-yoría. No estoy de acuerdo con que cuando se efectúa una venta haya diferencia alguna entre el efecto legal de las pa-labras “tan pronto como sea posible’’ e “inmediatamente.’* Podría ser que haya un poco de más fuerza en la palabra “inmediatamente” que en la mayoría de términos similares, pero no podría hacerse distinción entre el término que debe concedérsele al vendedor en cada caso. Creo que todo esto se desprende de los casos citados en la opinión de la mayo-ría, y especialmente en el de The G. H. Hammond Co. v. D. Agüeros & Co., Ltd., supra. Se hizo una cita de 23 E.C.L. 1373. El párrafo es el número 194, y empieza así: “Pronta-mente — Inmediatamente—En seguida, o términos similares.” La frase “tan pronto como sea posible” fué también consi-derada como que estaba sujeta a la misma interpretación de la palabra “inmediatamente.”